The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 01/27/2022.
4.	Claims 1, 4, and 7-10 are currently pending.
5.	Claims 1 and 7 have been amended.
6.	Claims 2-3 and 5-6 have been cancelled.
7.	Claims 8-10 have been added.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 9:
	Claim 9 includes the limitation “the second film is the mullite film, and the third film is the mullite film”. However, claim 7, from which claim 9 depends, sets forth that one of the second film or the third film is a mullite film. Moreover, claim 7 specifically sets forth that the second film is different from the third film. As such, claim 9 is contradictory. For purposes of prosecution on the merits, examiner is interpreting claim 9 to recite ““the second film is the mullite film
Regarding claim 10:
	Claim 10 is rejected at least base on its dependency from claim 9.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al (US 2017/0076956) in view of Oerlein et al (US 5,798,016) and Sato et al (US 5,861,601) with substantiating evidence provided by Sommers et al (US 2010/0055298).
Regarding claim 1:

	Hirayama does not specifically disclose a multilayered film structure includes a plurality of films, each being made of a material having a relative permittivity different from each other and is formed on a surface of the member, wherein the multilayered film structure includes a first film and a second film, wherein the second film is disposed between the first film and the surface of the member.
	Oerlein teaches a multilayered film structure (protective coating/37) includes a plurality of films (protective coating/37), each being made of a material having a relative permittivity different from each other (aluminum oxide and a wide variety of materials, respectively) and is formed on a surface of the member (disposed on walls 15) [fig 1, 3C & col 4, lines 61-62 and col 5, lines 23-40], wherein the multilayered film structure includes a first film (protective coating) and a second film (37), wherein the second film (37) is disposed between the first film (protective coating) and the surface of the member (walls, 15) [fig 1, 3C & col 4, lines 61-62 and col 5, lines 23-40].

Hirayama modified by Oerlein does not specifically disclose the second film is a mullite film.
	Sato teaches a mullite film (protective film, 31 formed of mullite) [col 4, lines 13-36].
Modified Hirayama and Sato are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second film of modified Hirayama with the material of Sato since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. Furthermore, it is noted that a combination of materials allow for one to inexpensively achieve the desired weight, thermal properties, and resistance to chemical cleaning treatments, thus increasing lifetime [Sommers – 0016].
Regarding the limitations “each being made of a material having a relative permittivity different from each other” and “a second film having a lower relative permittivity than the first film”, it is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the see instant fig 3). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [MPEP 2112.01].
Regarding claim 4:
	Modified Harayama teaches the member (15) is an inner wall of a chamber, a deposition shield, a baffle plate, or a shutter (wall) [Oerlein - fig 1, 3C & col 4, lines 61-62].
Regarding claim 7:
	Hirayama teaches a capacitively coupled plasma processing apparatus (plasma processing apparatus) [fig 1 & 0046] comprising: a gas supply section (showerhead, 16) [fig 1 & 0051]; a first radio frequency power supply (first high-frequency power source, 10a) for plasma generation (for generating plasma) [fig 1 & 0048]; a second radio frequency power supply (second high-frequency power source, 10b) for drawing ions (intended for ion attraction) [fig 1 & 0048]; an electrode (substrate, 2a) coupled to the second radio frequency power supply (second high-frequency power source, 10b) [fig 1 & 0048]; and a member (exposed structures of chamber) serving as an anode paired with the electrode (substrate, 2a) [fig 1 & 0048], wherein the member (exposed structures of chamber) includes a first member (78) and a second member (chamber wall) each serving as an anode paired with the electrode (2a) [fig 1 & 0048].
	Harayama does not specifically teach a first multilayered film structure is formed on a surface of the first member, a second multilayered film structure is formed on a surface of the second member, the first multilayered film structure includes a first film and a second film disposed between the first film and a surface of the first member, the 
Oerlein teaches a first multilayered film structure (protective coating/37 disposed on 15) is formed on a surface of the first member (wall, 15), a second multilayered film structure (protective coating/37 disposed on 17) is formed on a surface of the second member (wall, 17), the first multilayered film structure (protective coating/37 disposed on 15) includes a first film (protective coating may be made of aluminum oxide) and a second film (37 may be made of a wide variety of materials such as ceramics) disposed between the first film (protective coating) and a surface of the first member (15), the second multilayered film structure (protective coating/37 disposed on 17) includes the first film (protective coating may be made of aluminum oxide) and a third film (37 may be made of a wide variety of materials such as ceramics) disposed between the first film (protective coating) and a surface of the second member (17), the second film is different from the third film (ceramics and quartz, respectively) [fig 1, 3C & col 4, lines 61-62 and col 5, lines 23-40].
	Hirayama and Oerlein are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the surface of the first member and the second member of Hirayama to include a multilayered film formed thereon, as in Oerlein, to provide a chemically inert surface to shield the surface of the member in order to prevent contamination [Oerlein – col 5, lines 41-63]

	Sato teaches a mullite film (protective film, 31 formed of mullite) [col 4, lines 13-36].
Modified Hirayama and Sato are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify one of the second film or the third film of modified Hirayama with the material of Sato since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. Furthermore, it is noted that a combination of materials allow for one to inexpensively achieve the desired weight, thermal properties, and resistance to chemical cleaning treatments, thus increasing lifetime [Sommers – 0016].
Regarding the limitation “the first film has a higher relative permittivity than the second film and the third film”, it is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see instant fig 3). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [MPEP 2112.01].
Regarding claim 8:
 	Modified Hirayama teaches the multilayered film structure includes an alumina film (aluminum oxide) as an outermost layer (formed on exposed surfaces) [Oerlein - fig 1, 3C & and col 5, lines 23-40].
Regarding claim 9:
Hirayama modified by Oerlein does not specifically disclose the second film is the mullite film.
	Sato teaches a mullite film (protective film, 31 formed of mullite) [col 4, lines 13-36].
Modified Hirayama and Sato are analogous inventions in the field of substrate processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second film of modified Hirayama with the material of Sato since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07]. Furthermore, it is noted that a combination of materials allow for one to inexpensively achieve the desired weight, thermal properties, and resistance to chemical cleaning treatments, thus increasing lifetime [Sommers – 0016].
Regarding claim 10:
 	Modified Hirayama teaches the first film (protective coating) is an alumina film (aluminum oxide) [Oerlein - fig 1, 3C & and col 5, lines 23-40].

Response to Arguments
12.	Applicant's arguments, see Remarks, filed 01/27/2022, with respect to the rejection of claim(s) 1-7 under 35 USC 103 have been fully considered but they are not persuasive. 
	Applicant argues that Sato does not suggest multiple layers. The mullite layer is a plasma exposed surface. As such, it would not be obvious to modify the second film (which is not plasma exposed) with to be mullite.
In response, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that O’Donnell (previous rejection)/Oerlein (current rejection) teach multiple films. It would be well within the level of ordinary skill in the art to modify any of the layers (including the layers which are not exposed) to be mullite because each layer imparts unique characteristics to provide benefits to the structure as a whole [Sommers - 0028]. 
Finally, O’Donnell (previous rejection) and Oerlein (current rejection) both teach the intermediate coating may be made of any materials suitable for use in plasma processing chambers [0065 and col 5, lines 23-33, respectively]. Because Sato discloses mullite is a material suitable for use in a plasma processing chamber [col 4, lines 13-36], such a combination would be obvious.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simpson et al (US 2017/0140902), Mitsuhashi et al (US 8,877,002), and Sato et al (US 9,988,702) teach a multilayered film structure [fig 1B, 2, and 1, respectively].
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Benjamin Kendall/Primary Examiner, Art Unit 1718